Appeals from D. C. W. D. La. The Court defers noting probable jurisdiction in these cases so that the United States District Court for the Western District of Louisiana, by reentering its judgment, can cure a procedural defect arising from that court’s having entered judgment prior to the issuance on July 27, 1994, of this Court’s judgment in Louisiana v. Hays, No. 93-1539. This order shall be sent to the District Court forthwith. The District Court shall immediately reenter its judgment. This Court will then note probable jurisdiction and consolidate the cases for briefing and oral argument on the same schedule as if this Court had noted probable jurisdiction today.